DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed. The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a sample transfer apparatus comprising a holding device including at least one cam configured to cooperate with at least one follower of a sample holder, wherein the at least one cam includes a curved track having an open end portion, a locking portion, a locking track portion, and a releasing track portion, wherein the locking track portion and the releasing track portion respectively connect the open end portion and the locking portion, and wherein the open end portion is a portion of the curved track which is open in a direction parallel to a longitudinal axis of the holding device, wherein the curved track is configured such that the at least one follower of the sample holder is guided from the open end portion to the locking portion via the locking track portion for attaching the sample holder to the holding device, wherein the curved track is further configured such that the at least one follower of the sample holder is guided from the locking portion to the open end portion via the releasing track portion for releasing the sample holder from the holding device, wherein the sample transfer apparatus is configured to mechanically connect the sample holder to a base inside the vacuum chamber when transferring the sample holder into the vacuum chamber, and wherein the sample transfer apparatus is configured to mechanically disconnect the sample holder from the base inside the vacuum chamber when transferring the sample holder out of the vacuum chamber. Claim 12 recites a method that includes the combination of highlighted features as recited ion claim 1.  The Examiner considers Nordmeyer to be the closest prior art.  Nordmeyer teaches every element of the claimed device but does not teach the combination of elements that includes the features highlighted above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bormans et al. (US 5,986,270), Thorne et al. (US 2011/0211674), Lihl et al. (US 2017/0213694), and Wogritsch et al. (US 2019/0195814) teach related sample holders. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        June 10, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798